Citation Nr: 1507849	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-10 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, anxiety, and schizoaffective disorder.

3.  Entitlement to service connection for vitiligo, to include as due to exposure to herbicides and/or radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his psychologist


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 2009 rating decision in which the RO, inter alia, denied PTSD and a May 2010 rating decision in which the RO, inter alia, denied service connection for vitiligo.

In September 2009, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for PTSD, and in June 2010, he filed a NOD with the denial of service connection for vitiligo.  A statement of the case (SOC) was issued regarding entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in November 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.  A SOC was issued regarding entitlement to service connection for vitiligo in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2012.

As noted above, in the February 2009 rating decision, the RO denied service connection for PTSD.  However, given the evidence of record (including a diagnosis of depressive disorder) the Board has recharacterized that portion of the appeal involving psychiatric impairment as encompassing the matters identified as items 1 and 2 on the title page..  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)

In addition, the Veteran has asserted that his vitiligo is due to exposure to herbicides and/or radiation, or in the alternative, is due to stress he experienced during his military service.  Consistent with the Veteran's contentions,  the Board has recharacterized that matter as reelected on the title page.

In July 2013, the Veteran and his psychologist testified during a  Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic  Virtual VA and Veteran Benefits Management System (VBMS) files,   A review of the documents in VBMS reveals records and adjudicatory documents not pertinent to the matter on appeal.  A review of the documents in Virtual VA reveals the transcript from the July 2013 Board hearing, VA treatment reports dated October 1997 through June 2012.  The remaining documents in Virtual VA includes records and adjudicatory documents that are either duplicative of the evidence in the paper claims file or are not pertinent to the matter on appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal  is warranted.

As regard the Veteran's claim for service connection for PTSD, his clinical psychologist has diagnosed him with PTSD as result of his military experiences.      As in-service stressors, the Veteran has alleged the following:  an unnamed soldier being killed during a basic training accident, receiving news that his brother would be sent to Vietnam, hearing details about the war in Vietnam, fear associated with thinking he would be sent to Vietnam, and being assigned multiple times to positions outside his trained military occupational specialty (MOS), to include being assigned to guard duty as military police in Korea.  In December 2008 and July 2009, the RO issued a formal finding that the Veteran did not report a stressor that could be verified.  

However, in September 2009, the Veteran filed his NOD and provided details about a soldier being shot and killed during a basic training exercise.  During his Board hearing, the Veteran testified that he did not witness the incident, but was in close proximity when it happened.  Hearing Transcript, at 9-10.  A review of the Veteran's service personnel records reveals that he was located at Fort Lewis, Washington, for basic training between August 21, 1970 and October 23, 1970.  Accordingly, the AOJ should undertake any necessary development to attempt to verify the Veteran's alleged stressor of  being in close proximity to a soldier that was killed during a basic training exercise, to specifically include verification through the U.S. Army Joint Services and Records Research Center (JSRRC) and  any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

The Board is aware that the AOJ must limit requests to the JSRRC to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  See 38 C.F.R. § 3.159(c)(2014).

With regard to the matter of service connection  for an acquired psychiatric disorder other than PTSD, the Veteran was afforded a VA examination in November 2011.  The November 2011 examiner found that the Veteran did not meet the DSM-IV criteria for PTSD because he did not exhibit symptoms of PTSD and his claimed stressor was not adequate to support a diagnosis of PTSD.  The examiner diagnosed the Veteran with depressive disorder and opioid dependence, and gave the opinion that the Veteran's depressive disorder was not likely related to military service.  The November 2011 VA examiner's opinion is inadequate because the examiner did not provide a rationale for his opinion that the Veteran's depressive disorder was not likely related to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Because the record does not include an adequate medical opinion that includes a more thorough discussion, the Board finds that additional corrective action to obtain a  medical opinion is necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should obtain an addendum opinion from the examiner who conducted the November 2011 examination that contains a more thorough discussion and rationale on the etiology of the Veteran's diagnosed depressive disorder.  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion, based on file review only (if appropriate).  The AOJ should only arrange for the Veteran to undergo another VA examination if another examination of the Veteran is deemed warranted by an appropriate physician.

As  regards  the  claim for service connection for vitiligo, the  alleges that his vitiligo was caused by his military service, to include exposure to radiation, herbicides sprayed while he was stationed near the DMZ in Korea, and/or the stress associated with his military service.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014)); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In support of his claim for  service connection for vitiligo, the Veteran submitted a May 2010 statement from his VA dermatologist.  The dermatologist confirmed the diagnosis of vitiligo and explained that although the condition is an inherited autoimmune disease the triggers that cause the disorder are not yet known.  The dermatologist also indicated that "occupational leukoderma, a similar process with patches of light colored skin can occur as a result of direct skin contact with certain chemical compounds" and that "hypopigmentation or depigmentation can also be caused by chemical and thermal burns, ionizing radiation and repeated skin trauma."  In his statement, the dermatologist further added that "there are also cases of oncologic doses of radiation causing loss of pigment in vitiligo patients."

The Veteran asserts that he noticed "white spots" on his skin while in Korea and has also submitted a statement from his ex-wife stating that she noticed light spots on the Veteran's body and noticed "white spots" on his hands and neck shortly after he returned from Korea.  In addition, the Veteran contends that he was exposed to radiation when he was assigned in close proximity to radars, generators, and missiles as military police in Korea.

In light of the evidence currently on file, the Board finds that the threshold requirements discussed in McLendon are met with respect to the service connection claim for vitiligo, warranting an examination in compliance with the duty to assist.  The statement from the Veteran's dermatologist confirming a diagnosis of vitiligo is competent medical evidence of a current disability.    The  Board also notes that the Veteran is competent to report seeing white spots on his skin while in Korea; and that his wife is competent to report that she observed white spots on the Veteran's skin shortly after he returned from Korea.  Therefore, the Veteran's and his ex-wife's statements are evidence that tends to establish that the Veteran suffered an event in service.  Further, , although the Veteran's dermatologist stated that the triggers for vitiligo are not yet known, he also reported that there are cases where "oncologic doses of radiation" caused loss of pigment in vitiligo patients.  This statement, combined with the Veteran's assertions of being located in close proximity to radars is evidence indicating that the Veteran's claimed disability may be associated with an established event in service.  

In the alternative, the dermatologist's statement that the triggers for vitiligo are not yet known combined with his statement that "there are also cases of oncologic doses of radiation causing loss of pigment in vitiligo patients" is medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  Because the Veteran has not yet undergone an examination, the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Therefore, in light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine if his vitiligo disorder is related to his military service.  38 U.S.C.A. § 5103A(d);38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 81.

Prior to obtaining further medical information in connection with these claims, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran had been receiving treatment for his various disabilities from the West Side and Jesse Brown VA Medical Centers (VAMC) in Chicago, Illinois, and that records from those facilities dated through June 2012 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the West Side and Jesse Brown VAMCs in Chicago (since June 2012) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The Board also notes that evidence of record reveals that the Veteran reported being in receipt of benefits from the Social Security Administration (SSA).  Specifically, the Veteran reported SSA income in connection with his VA non-service-connected pension benefits.  Also, in an August 1999 statement to support his claim for non-service connected pension, the Veteran stated that he had "psychological problems documented with the Social Security Board."  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on her application for SSA disability benefits and all underlying medical records should be obtained.

In addition to SSA records, evidence of record suggests the existence of outstanding non-VA medical records.  During his September 1999 VA examination for non-service connected pension, the Veteran indicated that since leaving military service, he had two or three hospitalizations at the Cook County Hospital for "emotional problems."  However, a review of the record reveals that such evidence has not yet been requested by VA.  

Therefore, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that the Veteran has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include  records of psychiatric hospitalization at the Cook County Hospital, referenced above.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA  mental health evaluation and/or treatment of the Veteran, to include from the West Side and Jesse Brown VAMCs, dated since June 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from SSA all records pertaining to the  Veteran's application for disability benefits, to include all administrative decision(s) and all medical records underlying such decision(s).    Follow the provisions of 38 C.F.R. § 3.159 (2014) as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

3.   Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include  records of psychiatric hospitalization at the Cook County Hospital, 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159..  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  Undertake necessary action, to particularly include contact with the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's reported stressors as detailed by the Veteran in his September 2009 NOD and during  the July 2013 Board hearing-in particular, the death of a soldier during a training exercise while the Veteran was in basic training.

Any additional action necessary for independent verification of the Veteran's stressor(s), to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating records leads to negative results,  notify the Veteran and afford him the opportunity to respond.  Follow up on any additional action suggested by JSRRC.

6  After all records and/or responses received from each contacted entity have been associated with the claims file, return the file to the November 2011 VA examiner for an addendum opinion.  If the November 2011 examiner is no longer available, or further examination of the Veteran is deemed medically necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility. 

The contents of the entire  claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and assertions. If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner must provide opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's depressive disorder had its onset during or is otherwise medically related to the Veteran's military service

In rendering the requested opinion, the  examiner must consider and discuss all pertinent evidence, to include the Veteran's lay assertions as to in-service stressful events, to include his reports of a soldier being killed during a basic training accident, receiving news that his brother would be sent to Vietnam, hearing details about the war in Vietnam, fear associated with thinking he would be sent to Vietnam, and being assigned multiple times to positions outside his trained military occupational specialty (MOS), to include being assigned to guard duty as military police in Korea.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA skin examination, by an appropriate VA physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND,  must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

For each diagnosed skin disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not ( a 50 percent or greater probability) that the disability had its onset in or is medically related to service, to include stress he experienced in service as well as being within close proximity to radars, generators, and/or missiles in service. 

In rendering the requested opinion, the physician should specifically consider and discuss the Veteran's service treatment records, his post-service treatment records, and his contentions regarding the onset of his skin condition, including his statements that his condition was triggered by stress experienced while in service, or in the alternative, by his close proximity to radars, generators and, missiles while on guard duty in Korea.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 

This REMAND  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2014).

